[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
RE: #101 Motion to Dismiss
Counts One and Two do not require venue in the Judicial District where the contract was performed. However, the Third Count should be brought where the contract was to be performed. The plaintiff, in paragraph one of the first count, alleges and, therefore, admits that the work and services were performed in Montville, Connecticut.
Therefore, the remedy is to transfer the action on the third count to the Judicial District of New London at New London. The Court will not bifurcate the Third count from the First and Second counts.
Accordingly, the motion to dismiss is denied and under Section 212 of the Connecticut Practice Book the Court, on it's own motion, hereby transfers the entire matter to the Judicial District of New London at New London.
By the Court (Rittenband, J.) Judge